Name: Commission Implementing Regulation (EU) 2019/290 of 19 February 2019 establishing the format for registration and reporting of producers of electrical and electronic equipment to the register (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: environmental policy;  electronics and electrical engineering;  information technology and data processing
 Date Published: nan

 20.2.2019 EN Official Journal of the European Union L 48/6 COMMISSION IMPLEMENTING REGULATION (EU) 2019/290 of 19 February 2019 establishing the format for registration and reporting of producers of electrical and electronic equipment to the register (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2012/19/EU of the European Parliament and of the Council of 4 July 2012 on waste electrical and electronic equipment (WEEE) (1), and in particular Article 16(3) thereof, Whereas: (1) A harmonised data structure and format for the registration and reporting of producers of electrical and electronic equipment (EEE) for all Member States will reduce the administrative burden for producers operating at Union level or at the level of several Member States. (2) To harmonise the practices applied by the Member States for registration and reporting, the format for registration and reporting should be used by all producers, including producers supplying EEE by means of distance communication or, where appointed, by authorised representatives, and by all registers drawn up in the Member States pursuant to Article 16(1) of Directive 2012/19/EU. (3) The format for registration and reporting should set out the key information elements to be requested pursuant to Article 16(2) and Annex X of Directive 2012/19/EU for the registration and reporting by producers or, where appointed, by authorised representatives. It should also allow for limited additional information elements to be requested by the Member State where the producer is registered and reports to. To avoid additional administrative burden, such additional information requirements should only relate to entries previously identified as such in the format itself. (4) While Part B.5 of Annex X to Directive 2012/19/EU also requires each producer or, where appointed, each authorised representative to report on WEEE separately collected, recycled (including prepared for re-use), recovered and disposed of within the Member State or shipped within or outside the Union, the corresponding information to be reported to the Commission is collected in the Member States from different sources. In this respect, harmonisation of the reporting formats would increase the administrative burden for producers, while at the same time not be necessary with regard to the objective of the current Implementing Regulation. (5) The provisions of this Regulation should apply from a date that allows for the necessary practical arrangements to be made for registers and for the producers or their authorised representatives, and should start from the beginning of a calendar year. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 39 of Directive 2008/98/EC of the European Parliament and Council (2), HAS ADOPTED THIS REGULATION: Article 1 Format for registration 1. Member States shall ensure that the registers drawn up pursuant to Article 16(1) of Directive 2012/19/EU: (a) use the format set out in Annex I, Part A, for the registration of producers; (b) use the format set out in Annex I, Part B, for the registration of authorised representatives. 2. Member States shall require the key information elements identified as such in the formats set out in Annex I. Member States may require additional information elements identified as such in the formats set out in Annex I. Article 2 Format for reporting to the register of a Member State on data related to EEE placed on its market 1. Member States shall ensure that the registers drawn up pursuant to Article 16(1) of Directive 2012/19/EU use the format set out in Annex II for reporting by producers or their authorised representatives, where appointed under Article 17 of Directive 2012/19/EU, to the register on the data related to EEE placed on their markets. 2. Member States shall require the key information elements identified as such in the format set out in Annex II. Member States may require additional information elements identified as such in the format set out in Annex II. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 197, 24.7.2012, p. 38. (2) Directive 2008/98/EC of the European Parliament and of the Council of 19 November 2008 on waste and repealing certain Directives (OJ L 312, 22.11.2008, p. 3). ANNEX I Format for registration in a Member State Key information elements are marked with M. Filter-dependent information elements marked with F are part of key information elements but only apply when a specific response under a previous information element is selected. Additional information elements are marked with M*. PART A Format for registration of a producer Information element Description Type of information element Name of producer: Official name of the producer linked to the national tax number or to the identification code/number provided when registering in the business register in the Member State.  If the producer is a legal person (company), provide the name of the company F  If the producer is a natural person, provide:  First name  Last name F Trading name of producer Name the producer uses for advertising and sales purposes, which is different from the legal name in its articles of incorporation or other official documents. M* Legal address of producer: Official address of the producer.  Street name M  Street number M  Postal code M  Location M  Province M*  Municipality M*  Website address (if a website address exists) M Categories of annual turnover of EEE Indication of the producer's annual turnover. Member States requesting this information element must provide different categories of annual turnover of EEE so that the producer can choose the relevant category. M* Contact person of producer Person associated with the producer as point of contact. It is an individual who is selected as the initial or regular contact point for that producer.  First name M  Last name M  Phone number Business phone. M  Email address Business email address. M  Address Business address of the contact person.  Street name M  Street number M  Postal code M  Location M  Province M*  Municipality M* National identification code/business registration code For producers that are legal persons, the identification code/number provided when registering in the business register in the Member State. F National tax number Tax number of the producer in the Member State. M* Other identification information For producers established in third countries, an official registration number/code. F Category/categories of EEE Description of the category or categories of EEE that the producer places on the market of the Member State by number pursuant to Annex III to Directive 2012/19/EU. M Sub-category/sub-categories of EEE Description of the sub-category or sub-categories of EEE that the producer places on the market of the Member State as applied in the Member State. M* Type of EEE (household or other than household equipment) For each one of the categories or, if applicable, the sub-categories of EEE that the producer places on the market of the Member State, indication of household or other than household equipment. M* Brand name of EEE For each one of the categories or, if applicable, the subcategories of EEE that the producer places on the market of the Member State, the arbitrarily adopted name that is given by a producer to the EEE to distinguish it as produced or sold by that producer and that may be used and protected as a trademark. M* Producer responsibility Information on how the producer meets the responsibilities set out in Directive 2012/19/EU in the Member State. If the same producer has set up an individual compliance scheme for certain categories of EEE and has joined a collective compliance scheme for others, both should be indicated. The producer has set up an individual compliance scheme. Yes/No M If the answer is Yes, provide additional information about the individual compliance scheme. Description of additional information that the producer shall submit in relation to the individual compliance scheme. M* The producer has joined collective compliance scheme(s). Yes/No M Financing responsibility: Information on the form of the guarantee that each producer provides when placing a product on the market of the Member State pursuant to Article 12 of Directive 2012/19/EU. The producer participates in one or more collective compliance schemes. Yes/No M The producer provides a recycling insurance. Yes/No M The producer provides a blocked bank account. Yes/No M Other (please specify) If the financial guarantee in a Member State does not have any of the forms mentioned above, the producer shall describe the form of the guarantee. F Distance selling: The producer uses distance selling to sell EEE directly to private households or to users other than private households in another Member State. Yes/No The producer established in the Member State shall indicate if, at the time of registration, it also sells EEE by means of distance communication directly to private households or to users other than private households in another Member State. M List of Member State(s) in which the producer sells EEE by distance selling If the producer established in the Member State sells EEE by means of distance communication directly to private households or to users other than private households in another Member State, it must provide the name of the Member State(s). F Name of the authorised representative in the Member State(s) in which the producer sells EEE by distance selling If the producer established in the Member State sells EEE by means of distance communication directly to private households or to users other than private households in another Member State, it must provide the name of the authorised representative in that Member State(s). F Declaration I/We declare that the information provided is true and provides accurate information on the above-named producer and an accurate reflection of the type of electrical and electronic equipment placed on the market of ¦ (add the name of the Member State) by the above-named producer. Declaration of the producer or, where applicable, of the third party acting on behalf of the producer that the information provided is true and accurate. In case of electronic forms, this declaration shall be marked (check box). M PART B Format for registration of an authorised representative Information element Description Type of information element Name of authorised representative: Official name of the authorised representative linked to the national tax number or to the identification code/number provided when registering in the business register in the Member State.  If the authorised representative is a legal person (company), provide the name of the company F  If the authorised representative is a natural person, provide:  First name  Last name F Legal address of authorised representative: Official address of the authorised representative. The authorised representative shall be established on the territory of the Member State.  Street name M  Street number M  Postal code M  Location M  Province M*  Municipality M*  Website address (if a website address exists) M Contact person of authorised representative: Person associated with the authorised representative as point of contact. It is an individual who is selected as the initial or regular contact point for that authorised representative. The contact person shall be established on the territory of the Member State.  First name M  Last name M  Phone number Business phone. M  Email address Business email address. M  Address Business address of the contact person.  Street name M  Street number M  Postal code M  Location M  Province M*  Municipality M* National identification code/business registration code For authorised representatives that are legal persons, the identification code/number provided when registering in the business register in the Member State. F National tax number Tax number of the authorised representative in the Member State. M* Name of the represented producer(s):  If the producer is a legal person (company), provide the name of the company  If the producer is a natural person, provide:  First name  Last name Official name of the producer(s) represented by the authorised representative as linked to the national/European tax number of the producer or to the identification code/number provided when registering in the business register in the country where the producer is established. If the authorised representative represents more than one producer and the Member State provides for the authorised representative to be registered once, the authorised representative shall indicate separately the name and the contact details of each one of the represented producers. M Contact details of the represented producer(s): Official contact details of the producer(s) represented by the authorised representative.  Phone number M  Email address M  Address M  Street name M  Street number M  Postal code M  Location M  Country M  Website address (if a website address exists) F Categories of the represented producer's annual turnover of EEE Indication of the represented producer's annual turnover. Member States requesting this information element must provide different categories of annual turnover of EEE so that the represented producer can choose the relevant category. If the authorised representative represents more than one producer and the Member State provides for the authorised representative to be registered once, the authorised representative shall indicate separately, for each one of the represented producers, the category of annual turnover of EEE. M* Category/categories of EEE Description of the category or categories of EEE that the represented producer places on the market of the Member State by number pursuant to Annex III to Directive 2012/19/EU. If the authorised representative represents more than one producer and the Member State provides for the authorised representative to be registered once, the authorised representative shall describe separately the categories of EEE that each one of the represented producers places on the market of the Member State. M Sub-category/sub-categories of EEE Description of the sub-category or sub-categories of EEE that the producer places on the market of the Member State as applied in the Member State. If the authorised representative represents more than one producer and the Member State provides for the authorised representative to be registered once, the authorised representative shall describe separately the sub-categories of EEE that each one of the represented producers places on the market of the Member State. M* Type of EEE (household or other than household equipment) For each one of the categories or, if applicable, the sub-categories of EEE that the represented producer places on the market of the Member State, indication of household or other than household equipment. M* Brand name of EEE For each one of the categories or, if applicable, the subcategories of EEE that the represented producer places on the market of the Member State, the arbitrarily adopted name that is given by a producer to the EEE to distinguish it as produced or sold by that producer and that may be used and protected as a trademark. M* Producer responsibility: Information on how the represented producer meets the responsibilities set out in Directive 2012/19/EU in the Member State. If the same producer or the authorised representative on behalf of the producer has set up an individual compliance scheme for certain categories of EEE and has joined a collective compliance scheme for others, both should be indicated. If the authorised representative represents more than one producer and the Member State provides for the authorised representative to be registered once, the authorised representative shall indicate separately how each one of the represented producers meets the responsibilities set out in Directive 2012/19/EU in the Member State. The producer or the authorised representative on behalf of the producer has set up an individual compliance scheme in the Member State. Yes/No M If the answer is Yes, provide additional information about the individual compliance scheme. Description of additional information that the producer or the authorised representative on behalf of the producer shall submit in relation to the individual compliance scheme. M* The producer or the authorised representative on behalf of the producer has joined collective compliance scheme(s) in the Member State Yes/No M Financing responsibility: Information on the form of the guarantee that each represented producer provides when placing a product on the market of the Member State pursuant to Article 12 of Directive 2012/19/EU. The producer or the authorised representative on behalf of the producer participates in one or more collective compliance schemes. Yes/No M The producer or the authorised representative on behalf of the producer provides a recycling insurance. Yes/No M The producer or the authorised representative on behalf of the producer provides a blocked bank account. Yes/No M Other (please specify) If the financial guarantee in a Member State does not have any of the forms mentioned above, the authorised representative shall describe the form of the guarantee. M Declaration I/We declare that the above-named authorised representative has been appointed with a written mandate by the represented producer(s) pursuant to Article 17(3) of Directive 2012/19/EU on waste electrical and electronic equipment. Declaration of the authorised representative or, where applicable, of the third party acting on behalf of the authorised representative that the authorised representative has been appointed by written mandate according to Article 17(3) of Directive 2012/19/EU on waste electrical and electronic equipment. In case of electronic forms, this declaration shall be marked (check box). M Declaration I/We declare that the information provided is true and provides accurate information on the above-named authorised representative and an accurate reflection of the type of electrical and electronic equipment placed on the market of ¦ (add the name of the Member State) by the producer(s) represented by the above-named authorised representative. Declaration of the authorised representative or, where applicable, of the third party acting on behalf of the authorised representative that the information provided is true and accurate. In case of electronic forms, this declaration shall be marked (check box). M ANNEX II Format for reporting to the register of a Member State on EEE placed on its market Key information elements are marked with M. Filter-dependent information elements marked with F are part of the key information elements but only apply when a specific response under a previous information element is selected. Additional information elements are marked with M*. Information element Description Type of information element Name of producer or authorised representative or organisation implementing extended producer responsibility obligations on behalf of producers: Official name of the producer or authorised representative or organisation implementing extended producer responsibility obligations on behalf of producers linked to the national tax number or to the identification code/number provided when registering in the business register in the Member State.  If the producer or authorised representative is a legal person (company), provide the name of the company F  If the producer or authorised representative is a natural person, provide:  First name  Last name F  If a Member State allows for the report to be submitted by an organisation implementing extended producer responsibility obligations on behalf of producers, provide the name of this organisation and the names of the producers and/or authorised representatives on whose behalf the information is provided. F National identification code/business registration code For producers or authorised representatives that are legal persons or organisations implementing extended producer responsibility obligations on behalf of producers, the identification code/number provided when registering in the business register in the Member State. F National tax number Tax number of the producer or authorised representative or of organisation implementing extended producer responsibility obligations on behalf of producers in the Member State. M* Reporting period The producer or authorised representative or, where applicable, the organisation implementing extended producer responsibility obligations on behalf of producers shall specify the relevant reporting period. M Contact person for reporting: Person associated with the producer or authorised representative or, where applicable, the organisation implementing extended producer responsibility obligations on behalf of producers who is selected as the initial or regular contact point for reporting to the register.  First name M  Last name M  Phone number Business phone. M  Email address Business email address. M Quantity of EEE placed on the market of the Member State (in tonnes): Each producer or each authorised representative shall report the weight of EEE placed on the market of the Member State in tonnes as defined in Article 2(a) of Commission Implementing Regulation (EU) 2017/699. Where the Member State allows for an organisation implementing extended producer responsibility obligations on behalf of producers to provide this information, it is to be specified whether this information shall be reported for each represented producer and authorised representative individually or in total, for all represented producers and authorised representatives. per category of EEE The weight of EEE that the producer places on the market of the Member State per category of EEE pursuant to Annex III to Directive 2012/19/EU, with photovoltaic panels to be reported separately. M per sub-category of EEE The weight of EEE that the producer places on the market of the Member State per sub-category of EEE as applied in the Member State. M* per type of EEE (household or other than household equipment) The weight of EEE that the producer places on the market of the Member State per type of equipment (household or other than household equipment). M* Declaration I/We declare that the information provided in this document is true and provides an accurate reflection of the type and quantity of electrical and electronic equipment placed on the market of ¦ (add the name of the Member State) by the above-named producer(s). Declaration of the producer or authorised representative or, where applicable, the third party acting on the behalf of the producer or authorised representative that the information provided is true and accurate. In case of electronic forms, this declaration shall be marked (check box). M